Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWANCE
This allowance is in response to the Amendments and Remarks and IDS filed July 7, 2022.
The amendments of claims 1-6, 8-9, and 11 as well as the cancellation of claim 7 are acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Claims
Claims 1-6 and 8-13 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: all previous claim objections and 35 USC 112(b) rejections are withdrawn in response to amendments to the claims and the most recent amendments overcome all rejections over prior art of record. As pointed out by Applicant, Fan and Williams do not disclose the required outer diameter of the second opening being greater than an outer diameter of the first opening, with both actually disclosing the outer diameter of the first opening being larger (see July 7, 2022 Remarks, p. 7, 9). Additionally, Applicant’s arguments regarding the second opening of Holmes being more of a flange of the first opening than an opening itself are persuasive (see July 7, 2022 Remarks, p. 8).  In Applicant’s invention, the upper support has a larger opening at the lower end, allowing it to be stuck in the pyloric orifice without damaging the pyloric tissue (see Specification, p. 6, para. 6-p. 7, para. 1). 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781